Citation Nr: 1235099	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  05-36 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sterility secondary to the service-connected left varicocele with high ligation of the left spermatic cord. 

2.  Entitlement to an increased (compensable) rating for left varicocele with high ligation of the left spermatic cord. 

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).
  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active honorable service from June 1979 to June 1982.  The Veteran's service from June 1982 to September 1983 has been determined to be a bar to benefits administered by the VA. 

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in March 2010 and June 2011.  This matter was originally on appeal from a January 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In January 2010, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

Finally, the record before the Board can reasonably be construed to include a request for a TDIU.  In a statement received in April 2004, the Veteran stated that he could not work because he was sick all the time with nausea/pain and with all the other medical problems.  The Court in Rice v. Shinseki, 22 Vet. App. 447 (2009) noted that a request for TDIU is not a separate claim for benefits and is best analyzed as a request for an appropriate disability rating as part of the claim for increased compensation.  Here, the Veteran is in receipt of compensation for disabilities not on appeal to the Board.  His combined disability evaluation is 40 percent and does not meet the requirements for assignment of a TDIU on a schedular basis, but may still qualify for TDIU on an extra-schedular basis.  See 38 C.F.R. § 4.16(b).  As such, the Board finds that it is appropriate to separate the adjudication of the schedular disability rating for the residuals of cold injury of bilateral lower extremities from the adjudication of TDIU.  See Rice, at 455, n.7 (2009) (Noting that is permissible for the Secretary to bifurcate TDIU from the adjudication of an increased rating claim in appropriate circumstances.).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The issue of entitlement to service connection for deformity of the penis was raised in a statement dated in April 2011.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The evidence demonstrates that the Veteran is not sterile.

2.  The Veteran's left varicocele with high ligation of the left spermatic cord is not manifested by urinary tract infection requiring long-term drug therapy, hospitalization, intensive management, or drainage.


CONCLUSIONS OF LAW

1.  Sterility was not incurred in or aggravated by active service and is not causally related to service-connected disability.  38 U.S.C.A. § 1131 (West 2002); 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

2.  The criteria for a compensable rating for left varicocele with high ligation of the left spermatic cord have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7525 (2011). 
  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

Pursuant to the Board's March 2010 and June 2011 Remands, the Appeals Management Center (AMC) afforded the Veteran a full sperm analysis and a VA genitourinary examination to assess the severity of the Veteran's service-connected left varicocele disability, readjudicated the Veteran's claim under provision of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as discussed in more detail below, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's March 2010 and June 2011 Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to increased rating claims, section 5103(a) requires the Secretary, for increased-rating claims, to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009) (Vazquez-Flores II); Vazquez-Flores v. Shinseki, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I). 

VA has met all statutory and regulatory notice and duty to assist provisions.  Letters dated in March 2004, September 2004 and November 2008 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473, Vazquez-Flores I and II.  Together, the letters informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence, how VA determines disability ratings and effective dates, and that he should tell VA about or give to VA that may affect how VA assigns a disability evaluation included statements from employers as to job performance, lost time, or other information regarding how his condition affects his ability to work. 
   
Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although that was not done in this case, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded VA examinations in July 2004, April 2006, July 2009, and May 2010.  The most recent VA examination conducted after the June 2011 Board remand is undated.  38 C.F.R. § 3.159(c)(4).  The VA examiner who conducted the last VA examination addressed the symptoms of the Veteran's service-connected left varicocele in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected left varicocele with high ligation left spermatic cord since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The undated VA examination report is thorough; thus this examination is adequate upon which to base a decision. 

During the January 2010 Board hearing, the undersigned explained the issues on appeal and asked question designed to elicit evidence that may have been overlooked with regard to the issues on appeal.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Service Connection

The Veteran seeks service connection for infertility.

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. 1101, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  

Service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  

To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  A disability may be found to be service connected on a secondary basis if the claimant demonstrates that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2012).

In this case, the primary impediment to a grant of service connection is the absence of competent and credible evidence of a current disability.  The Veteran's service treatment records and post-service treatment records are negative for any treatment or findings suggestive of sterility.   

Semen analysis was conducted and a report was released in May 2010.  After review of one of two semen analyses, in November 2010, a VA opinion states, "Clearly patient makes semen and has sperm present; Presence of sperm in semen and history of child birth following testis injury is evidence that testis injury during military is not likely to be a major contributor to patients current complaint of fertility."

The Veteran underwent VA examination after the Board remanded the case in June 2011.  The Board directed that the examiner discuss the findings of the semen analysis conducted and state whether the quality of the semen is conducive to reproduction or whether reproduction was not viable due to the quality of the semen.  

The VA examiner stated that the Veteran had been seen and examined multiple times for this condition, that he had a left varicocele which is typically a very common condition, and that twenty-five percent of all men have a varicocele with no complications from the condition.  The examiner stated that in rare cases, a varicocele could interfere in semen quality and affect semen analysis and fertility.  The examiner stated that the Veteran had a small left varicocele and a larger left hydrocele and explained that a varicocele is a dilated vein and a hydrocele is a large fluid collection, sort of a cyst adjacent to the testis.  The examiner noted that the hydrocele and the varicocele were separate entities but could co-exist in the same area and in the same patient, as in this Veteran.  The examiner explained that varicoceles are common on the left side due to the vein draining into the left renal vein on the lift side and that on the right side, the right scrotal vein drains into the vena cava (the main midline vein that drains pelvis and legs).  The examiner noted that this anatomical variant makes varicoceles common on the left and uncommon on the right.

The examiner noted that the Veteran initially claimed that the varicocele condition caused him to be infertile but that he had had multiple semen analyses and all were found to be normal.  The examiner noted that the Veteran's sperm was sent out for private analysis which found normal semen analysis and no evidence of infertility.  The examiner noted that the Veteran had had children indicating that he was fertile.  He explained that if varicocele caused infertility, it would not change back and forth where the Veteran was fertile one day and infertile the next.  As the Veteran fathered a child since the onset of the condition clearly indicates that he is fertile.  The examiner noted that the Veteran had normal perm analysis documented and reviewed and opined that the Veteran's varicocele did not cause infertility as he was not infertile.

In this case, the greater weight of the competent and credible evidence indicates that the Veteran has not been found to be sterile at any time during the appeal period. 
The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).

The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Importantly, however, and of particular significance to the Board in this matter, is the fact that, at no time during the current appeal has a diagnosis of sterility been made.  Based on this evidentiary posture, service connection cannot be awarded. 

Finally, in reaching the above conclusions, the Board has not overlooked the Veteran's contentions, his complaints to healthcare providers, or his written statements.  As to his assertions that he is sterile as a result of service and service-connected left varicocele, the Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

That said, the Board notes that the Veteran's contentions are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  In this case, there is no supporting medical evidence that the Veteran is sterile.  While there are some symptoms and disabilities that are capable of observation, report, and diagnosis by laypersons, the Board notes that a diagnosis of infertility requires medical observation and testing. The Veteran's belief that he is sterile is far outweighed by the medical evidence to the contrary.   

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007)

Here, the Board has found no credible evidence of record that would warrant a staged rating for this increased rating claim.  There are no identifiable periods of time during the entire appeal period during which this condition has been shown to have been disabling to a degree that would warrant a compensable disability rating, and thus higher "staged ratings" are not warranted.  

The Veteran's service-connected left varicocele has been rated by analogy using the criteria for chronic epididymo-orchitis (inflammation of the epididymis and testicles).  

Under Diagnostic Code 7525, chronic epididymo-orchitis is rated as urinary tract infection.  Tubercular infections, which are not applicable in this case, are rated in accordance with §§ 4.88(b) or 4.89, whichever is appropriate.  38 C.F.R. § 4.115(b).
Under 38 C.F.R. § 4.115a, urinary tract infection requiring long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management warrants a 10 percent rating.  Recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management warrants a 30 percent rating. 

VA medical records are absent evidence of urinary tract infections requiring long-term drug therapy, 1-2 hospitalizations per year, intermittent intensive management, drainage/frequent hospitalization, or continuous intensive management. 

On April 8, 2004, the Veteran was diagnosed as having a urinary tract infection and that Bactrim was prescribed.  On April 23, 2004, the Veteran presented with long history of urinary tract infections three to four times a year.  Assessment was rule out chronic prostatitis.  The provider noted, "... will do prostate massage and [urinalysis] with C&S post prostate massage if positive will treat with Cipro for 8 weeks."  

The Veteran underwent VA examination on April 23, 2004, at which time he reported dysuria and a remote history of recurrent urinary tract infections.  After physical examination and diagnostic and clinical tests, the Veteran was diagnosed as having left hydrocele and left testicular atrophy.  No diagnosis of urinary tract infection was rendered.  In addition, the Veteran denied any hospitalization for urinary tract infection in the prior year.  An April 25, 2004, bacteriology final report noted that urine culture showed no growth in 48 hours.

The Veteran underwent VA Genitourinary examination on July 30, 2004.  Physical examination demonstrated a well-healed incision at the anterior iliac spine in the left lower quadrant of the abdomen consistent with a spermatic vein ligation incision.  The left scrotum was slightly enlarged.  Clinically, there was a hydrocele involving the left scrotal compartment.  The testis was palpable and perhaps slightly tender.  The examiner noted that he could not discern the epididymis from the testis.  The Veteran alleged discomfort in the left scrotum on examination.  There was no inguinal hernia present.  The right testis was normal and without tenderness.  The examiner's clinical impression included a left scrotal hydrocele, probable spermatic vein ligation on the left lower quadrant in 2001, and possible over-active bladder.  The examiner noted that further urological evaluation may be warranted in an effort to control the Veteran's symptoms. 

On April 29, 2004, the Veteran presented to emergency room with history of varicocele in left testicle and recurrent urinary tract infection and complaint of pain/bladder pain and some burning.  The Veteran reported that prescription for 30 days of Cipro had been mailed the day prior and had not yet arrived.  Diagnostic impression was possible urinary tract infection/chronic prostatitis.  A 3-day supply of Cipro was given to fill in the gap until his mail Cipro arrived.

On June 28, 2004, the Veteran presented for follow up care and complained of polyuria and waking up several times at night for urination.  Assessment was increased urinary frequency at night most likely secondary to enlarged prostate, hypertension, chronic prostatitis, and lumbago.  The Veteran was referred to urology.  

On November 3, 2004, the Veteran presented with history of recurrent urinary tract infections, urgency, stress incontinence, difficulty starting and stopping stream, and painful urination.  

On February 2, 2006, the Veteran presented with complaints of persistent nocturia four to five times at night, urinary urgency, and occasional incontinence with coughing and laughing.  The Veteran reported occasional fever, sweats, and scrotal pain.  After physical examination and laboratory testing, the Veteran was assessed with nocturia, hyperlipidemia, and history of recurrent epididymitis.  

On March 2, 2006, the Veteran presented with complaints of persistent nocturia and left abdomino-pelvic pain.  The Veteran reported occasional vomiting/dry heaves, no hematemesis, and occasional "testicle retracted into my stomach" causing pain.  After physical examination and laboratory testing, the Veteran was assessed with adnominal pain, history of recurrent epididymitis, hypertension, hypercholesterolemia, and nocturia.
   
The Veteran underwent VA examination on April 13, 2006, at which time he reported recurrent urinary tract infections.  The Veteran described urinary frequency including urgency and nocturia times four to five with occasional debris and discharge from penis.  

The examiner noted that the Veteran had been seen in the urology clinic on multiple occasions for urinary tract infections with urine cultures that have been negative.  The examiner also noted that a review of the records showed that the Veteran had been on antibiotics which may have affected the no growth from the urine cultures.  The examiner further noted the Veteran's symptoms were consistent with enlargement of the prostate, chronic prostatitis, and/or chronic epididymitis.  

The examiner noted that the Veteran had also been described as having a moderate hydrocele and a small left varicocele.  The examiner also noted that the Veteran described some incontinence with stress and perhaps related to some urgency.  The examiner further noted that the Veteran had been tried on anticholinergics in the past without continued symptomatic relief and that the Veteran had prior surgery with the high spermatic cord ligation in 1981.  The examiner noted that the Veteran denied renal colic, bladder stones, and nephritis and also denied ever being hospitalized for his urinary tract disease although he had had multiple emergency room visits and visits to the urology clinic.  The examiner noted that the Veteran was not on clean intermittent catheterization; that the Veteran had a CT scan in March 2006 which was negative with the exception of enlargement of the prostate and a left moderate scrotal hydrocele.  

Physical examination demonstrated normal circumcised phallus with a moderate left sided hydrocele. The right testicle was normal and descended and nontender with normal consistency and size.  The left testicle was difficult to palpate, although it was palpable, and was nontender to examination.  There was no palpable or visible varicocele present.  There was no discharge from the penis.  There was no inguinal adenopathy and no inguinal herniations.  The testicles had normal size and consistency.

The Veteran was diagnosed as having left moderate hydrocele, history of varicocele status post high ligation in 1981, and history of chronic epididymitis and prostatitis.   

On June 5, 2006, the Veteran presented with complaints of nocturia and urgency four to five times a night.  After physical examination and laboratory testing, the Veteran was assessed with urinary frequency, hypertension, and hypercholesterolemia.

On September 6, 2006, the Veteran presented with complaints of recurrence of urinary symptoms for five or six months including frequency, burning, fever, night sweats off and on for the prior 20 years.  After physical examination and laboratory testing, the Veteran was assessed with BPH/epididymitis/chronic prostatitis, hypertension, and hypercholesterolemia.

On March 1, 2007, the Veteran presented with complaints of symptoms secondary to testicular trauma in service and reported that he had been on multiple Cipro courses and on maximum dose finesteride, tamuls, and oxybutinen for years.  The Veteran reported that he was up all night urinating and that he had chronic flank pain.  The Veteran was referred to urology.

On March 28, 2007, the Veteran reported for urology surgery consultation with major complaints of frequency and dysuria.  The Veteran reported prior history of testicular crush injury and stated that he had had chronic urinary tract infections but that positive culture results could not be found in treatment records.  A cystoscopy was performed which demonstrated no lesions or strictures of the urethra; mild prostate hypertrophy; no trabeculations, lesions, stones, or tumors identified in the bladder; good bladder capacity; and ureteral orifices identified bilaterally with good efflux.  Assessment was dysuria, no documented evidence of urinary tract infections.   

On May 16, 2009, the Veteran reported for urology surgery consultation.  After physical examination and laboratory testing, the Veteran was diagnosed as having chronic left hydrocele and varicocele and frequency/urgency.  He was told to limit fluid intake, and surgery for left hydrocele was discussed.

The Veteran underwent VA genitourinary examination on July 15, 2009 at which time the Veteran reported frequency of urination, dysuria, nocturia, chronic swelling of the left side of scrotum, and aching and pain in the left testicle area.  The Veteran stated that he was last prescribed antibiotics in 2006 for urinary tract infection.  The examiner noted a normal cystoscopy in March 2007.  The Veteran reported a history of urinary symptoms including urgency, hesitancy/difficulty starting stream, weak or intermittent stream, dysuria, dribbling, straining to urinate, daytime frequency, and nocturia.  The Veteran denied hospitalization, drainage, or medication treatment for urinary tract infection in the prior twelve-month period; and, in fact, the Veteran denied any urinary tract infections for the prior twelve-month period.  

Physical examination demonstrated that the left testicle was tender and approximately 25 percent larger than the right testicle.  Other findings included a large left hydrocele measuring 8 by 12 centimeters as well as tender left epididymis and left varicocele.  Urinalysis was within normal limits, and urine C&S showed no growth.  Diagnoses included left hydrocoel, left varicocoel, chronic prostatitis, urinary frequency/nocturia, and erectile dysfunction.  

The Veteran underwent VA examination on May 14, 2010, at which time he alleged that he had had multiple episodes of urinary infections.  Physical examination demonstrated that the abdomen was soft.  There were no masses or viscera palpable.  There was a left inguinal scar consistent with reported procedure of high ligation of the left spermatic cord.  The examiner could detect no hernia.  There was no tenderness over the scar, and there was no tenderness over the inguinal ligament.  No adenopathy was noted.  There was a left scrotal hydrocele which did transilluminate.  The examiner could not palpate the left testis but suspected it was within the hydrocele.  The right testis was of normal size, shape, and consistency.  The urethral meatus was adequate.  The digital rectal examination revealed a prostate gland of approximately 30 grams.  It was smooth, rubbery, and nontender.  

The examiner diagnosed the Veteran as having a left asymptomatic scrotal hydrocele and a history of varicocele with high ligation of left spermatic cord.  The examiner identified urine cultures in 2006, 2008, and 2009 which had no growth; but the examiner noted that it was unclear as to whether the Veteran was taking antibiotics at the time the examinations were performed.  

At the VA examination conducted after the June 2011 Board remand, the examiner noted that the Veteran had been seen and examined multiple times for his service-connected left varicocele.  The examiner noted that this was typically a very common condition and that 25 percent of all men have a varicocele with no complications from the condition.  The examiner noted that in rare cases, a varicocele could interfere in semen quality and affect semen analysis and fertility.  The examiner noted that the Veteran had a small left varicocele and a larger left hydrocele and explained that a varicocele was a dilated vein and that a hydrocele was a large fluid collection - sort of a cyst adjacent to the testis.  The examiner noted that the hydrocele and the varicocele were separate entities which co-existed in the same area in the Veteran.  The examiner noted that varicoceles were common on the left side and uncommon on the right side due to an anatomical variant whereby the right scrotal vein drains into the vena cava - the main midline vein that drains pelvis and legs.

After physical examination and laboratory testing, the Veteran was diagnosed as having left hydrocele and left varicocele.  The examiner noted that the varicocele was not associated with renal function or bladder function and that there was no infection.  The examiner noted that the Veteran's left testicular varicocele did not cause problems in his bladder or kidney and that he had no bladder infection or renal dysfunction.  The Veteran was diagnosed as having normal urine and normal kidney/renal function.  

The evidence of record does not support the assignment of a compensable rating for the Veteran's service-connected left varicocele with high ligation of the left spermatic cord under Diagnostic Code 7525.  There is no evidence that the Veteran's disability has resulted in urinary tract infections requiring long-term drug therapy, hospitalization, intensive management, or drainage.

With respect to the Veteran's assertions that he has suffered recurrent urinary tract infections, the Board notes that in adjudicating a claim, the Board has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to give evidence about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.   See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, such lack of contemporaneous evidence is for consideration in determining credibility.  

Factors that the Board considers when assessing the credibility of lay evidence include but are not limited to facial plausibility, internal consistency, consistency with other evidence, and interest or bias.  

In this regard, the Board notes that the record does not show recent objective evidence of urinary tract infections.  As noted above, the May 2010 VA examiner noted a number of urine cultures in 2006, 2008, and 2009, all of which had no growth but noted that it was unclear as to whether the Veteran was taking antibiotics at the time the examinations were performed.  

The Veteran's assertion of recent, recurrent urinary tract infections, in the absence of medical treatment, is not on its face incredible; however, the weight of the Veteran's assertion in light of other evidence of record is given low probative value.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  As such, the Board finds that the probative weight of the Veteran's assertions that he has suffered recent recurrent urinary tract infections to be outweighed by the normal laboratory findings for such urinary tract infections.
 
Thus, the Board finds that the Veteran is not entitled to a compensable evaluation for left varicocele with high ligation of the left spermatic cord.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

The Board has also considered whether a separate rating is warranted for the scar associated with the Veteran's service-connected left varicocele with high ligation of the left spermatic cord.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  During the May 2010 VA examination, there was a left inguinal scar consistent with reported procedure of high ligation of the left spermatic cord.  There was no tenderness over the scar.

During the pendency of this appeal for an increased rating, the applicable rating criteria for skin disorders, including residual scarring, 38 C.F.R. § 4.118, were amended.   However, the revisions are applicable to applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).

The Federal Register's paragraph addressing the applicability date of the new regulation specifically states:

This amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  A Veteran whom VA rated before such date under diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 of 38 CFR 4.118 may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review.  The effective date of any award, or any increase in disability compensation, based on this amendment will not be earlier than the effective date of this rule, but will otherwise be assigned under the current regulations regarding effective dates, 38 CFR 3.400, etc.

In the present case, the Veteran's application for service connection was received in May 2004, before the October 2008 effective date of the amendment.  In such circumstances, only the previous criteria applies as discussed above in the Federal Register as the Veteran has not requested review under the new criteria.  

Scars, other than of the head, face, or neck, are to be rated under Diagnostic Codes 7801 to 7805.  

Under Diagnostic Code 7801, which governs scars, other than the head, face, or neck, that are deep or cause limited motion, a 10 percent evaluation is assignable when the area or areas exceed six square inches (39 square centimeters).  A 20 percent evaluation is assignable when the area or areas exceed 12 square inches (77 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7801.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25 of this part.  A deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1), (2).

Under Diagnostic Code 7802, which governs scars other than the head, face, or neck, that are superficial and do not cause limited motion, a 10 percent evaluation is assignable for area or areas of 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25 of this part.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note (1), (2).

Under Diagnostic Code 7803, a 10 percent evaluation is assignable for scars that are superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  A superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1), (2).

Under Diagnostic Code 7804, a 10 percent evaluation is assignable for scars that are superficial and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  A superficial scar is one not associated with underlying soft tissue damage.  A 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.  (See 38 C.F.R. § 4.68 of this part on the amputation rule.)  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1), (2).

Under Diagnostic Code 7805, other types of scars will be rated based on limitation of function of affected part.  38 C.F.R. § 4.118, Diagnostic Code 7804.

In this case, the findings of record do not support the assignment of a separate rating as the Veteran's scar has not been shown to be deep, unstable, or painful on examination.  The scar has also not been shown to cause limited motion or exceed six square inches (39 square centimeters).  

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected left varicocele with high ligation of the left spermatic cord presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The symptoms reported by the Veteran of frequent urinary tract infections are contemplated by the applicable rating criteria (i.e., 38 C.F.R. § 4.115b, Diagnostic Code 7525).

Thus, it appears that the schedular criteria adequately compensate for any loss in earning capacity, and referral for extraschedular consideration is not warranted.  Id. 


ORDER

Entitlement to service connection for sterility secondary to the service-connected left varicocele with high ligation of the left spermatic cord is denied. 

Entitlement to an increased (compensable) rating for left varicocele with high ligation of the left spermatic cord is denied.


REMAND

As noted above, a request for TDIU has been reasonably raised by the evidence of record.  Rice, 22 Vet. App. at 447. 

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2011).  In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  Under such circumstances, the rating should submit the matter to the Director, Compensation and Pension Service.  38 C.F.R. § 4.16(b) (2011). 

The record reflects that the Veteran is currently service connected for chronic prostatitis with urinary frequency/nocturia rated as 40 percent disabling and left varicocele with high ligation left spermatic cord rated as noncompensably disabling.  The Veteran's combined disability evaluation is 40 percent.  Thus, he does not meet the schedular criteria for a TDIU rating; however, it must be determined whether such service-connected disabilities combine to render him unable to secure or follow a substantially gainful occupation. 

Although the Veteran contends that he is unemployable due to service-connected disabilities, there is no objective evidence of such, nor is there competent medical evidence addressing such issue. 

As stated by the Court in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  Therefore, because the Board cannot adequately determine from the existing record how the Veteran's service-connected disabilities collectively affect his employability, the Board finds that the Veteran should be afforded an appropriate VA examination(s) and/or social and industrial survey to determine whether he is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities. 

Thereafter, if there is evidence that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, the Agency of Original Jurisdiction should submit the matter to the Director, Compensation and Pension Service, after adhering to the requirements set forth in 38 C.F.R. § 4.16(b). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The Veteran should be requested to provide up-to-date information concerning his employment and educational history.  Specifically, the Veteran should submit any other evidence, such as employment records or statements from employers and physicians, supporting his contention that he is incapable of maintaining employment due to his service-connected disabilities. 

2. The Veteran should be afforded a VA examination(s) and/or social and industrial survey to determine the impact of his service-connected disabilities on his employability.  The claims folder should be made available to the examiner prior to the examination. All pertinent symptomatology and findings must be reported in detail.  Based on the review of the claims file, the examiner must provide an opinion as to the combined effect of all the Veteran's service-connected disabilities on his ability to obtain or maintain substantially gainful employment.  A complete rationale should be given for all opinions and conclusions expressed.

3.  Then, in light of all of the evidence received, the Veteran's request for TDIU should be adjudicated.  If it is found that the Veteran is unable to secure and follow a substantially gainful occupation as a result of service-connected disabilities, the procedure set forth in 38 C.F.R. § 4.16(b) should be followed regarding referral of the matter to the Director, Compensation and Pension Service. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
H. N. Schwartz
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


